UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 2, 2009 (March 30, PharmaNet Development Group, Inc. (Exact name of registrant as specified in its charter) Delaware 001-16119 59-2407464 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 504 Carnegie Center, Princeton, NJ (Address of principal executive offices) Registrant’s telephone number, including area code: (609) 951-6800 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01.ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. PharmaNet Development Group, Inc., a Delaware corporation (the “Company”), and U.S. Bank National Association (as successor in interest to Wachovia Bank, N.A.) (“U.S. Bank”), as Trustee, are parties to an Indenture, dated as of August 11, 2004 (the “Indenture”), governing the Company’s $143,750,000 aggregate outstanding principal amount of 2.25% convertible senior notes due 2024 (the “Notes”).On March 30, 2009, the Company and U.S. Bank entered into a supplemental indenture, which amends and supplements the Indenture.As required by the terms of the Indenture, the supplemental indenture provides, among other things, that, as a result of the consummation of the Merger (as defined below), each $1,000 principal amount of the Notes that is converted from and after the Effective Time (as defined below) of the Merger is convertible solely into cash (without interest) at the fixed conversion value of $121.71. A copy of the supplemental indenture for the Notes is attached hereto as Exhibit 4.1 and is incorporated herein by reference. The foregoing description of the supplemental indenture does not purport to be complete and is qualified in its entirety by reference to the full text of the supplemental indenture. ITEM 2.01.COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS. As previously disclosed, on March 20, 2009, JLL PharmaNet Holdings, LLC, a Delaware limited liability company (“Parent”), announced that the offer (the “Offer”) by PDGI Acquisition Corp. (“Purchaser”), to purchase all of the outstanding shares of common stock, par value $0.001 per share, of the Company (the “Common Stock”), and the associated preferred stock purchase rights issued in connection with the Rights Agreement, dated as of December 21, 2005, between the Company and American Stock Transfer & Trust Company (as successor in interest to Wachovia Bank, N.A.) (together with the Common Stock, the “Shares”), of the Company at a price of $5.00 per Share, net to the seller in cash (without interest and subject to any required withholding taxes) had expired at 12:00 midnight, New York City time, on March 19, 2009 (the “Initial Expiration Date”) and that the depositaryfor the Offer had advised Parent that approximately 17,876,946 Shares had been validly tendered and not withdrawn pursuant to the Offer (in addition to approximately 4,636,682 Shares subject to guaranteed delivery procedures). These Shares, represented approximately 90.3% of the outstanding Shares.All Shares that were validly tendered in the Offer and not properly withdrawn were accepted for payment. On March 20, 2009, Parent and Purchaser announced that Purchaser elected to provide a subsequent offering period (the “Subsequent Offering Period”), which expired at 5:00 p.m., New York City time, on March 27, 2009 (the “Subsequent Expiration Date”).On the Subsequent Expiration Date, the depositary for the Offer advised Parent that, together with the Shares that had been previously validly tendered and not withdrawn prior to the Initial Expiration Date, approximately 18,774,076 Shares had been validly tendered and not withdrawn pursuant to the Offer, representing approximately 94.8% of the outstanding Shares. All Shares that were validly tendered in the Offer and not properly withdrawn were accepted for payment. The Offer was made pursuant to the Agreement and Plan of Merger, dated as of February 3, 2009 (the “Merger
